Name: 2004/148/EC: Commission Decision of 18 February 2004 fixing for the year 2004 an indicative allocation between the Member States of the financing under the Community Tobacco Fund of the measures referred to in Articles 13 and 14 of Regulation (EC) No 2182/2002 (notified under document number C(2004) 493)
 Type: Decision_ENTSCHEID
 Subject Matter: financing and investment;  plant product;  EU finance;  agricultural policy;  agricultural structures and production;  consumption
 Date Published: 2004-02-19

 Avis juridique important|32004D01482004/148/EC: Commission Decision of 18 February 2004 fixing for the year 2004 an indicative allocation between the Member States of the financing under the Community Tobacco Fund of the measures referred to in Articles 13 and 14 of Regulation (EC) No 2182/2002 (notified under document number C(2004) 493) Official Journal L 049 , 19/02/2004 P. 0047 - 0048Commission Decisionof 18 February 2004fixing for the year 2004 an indicative allocation between the Member States of the financing under the Community Tobacco Fund of the measures referred to in Articles 13 and 14 of Regulation (EC) No 2182/2002(notified under document number C(2004) 493)(2004/148/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), and in particular Article 14(a) thereof,Whereas:(1) Articles 13 and 14 of Commission Regulation (EC) No 2182/2002 of 6 December 2002 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 with regard to the Community Tobacco Fund(2), provide for measures to promote a switch of tobacco production. Those measures are to be financed by the Community Tobacco Fund set up by Article 13 of Regulation (EEC) No 2075/92.(2) The total amount available to the Community Tobacco Fund for 2004 is EUR 28,8 million, 50 % of which should be used to finance specific measures to help tobacco growers to switch to other crops or to other economic activities that create employment, and to fund related studies.(3) It is therefore necessary to fix an indicative allocation of the available amount between the Member States concerned in accordance with Article 17(2) of Regulation (EC) No 2182/2002.(4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS DECISION:Article 1For the year 2004, the indicative allocation between the Member States of the financing under the Community Tobacco Fund of the measures referred to in Articles 13 and 14 of Regulation (EC) No 2182/2002 shall be as set out in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 18 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70. Regulation as last amended by Regulation (EC) No 2319/2003 (OJ L 345, 31.12.2003, p. 17).(2) OJ L 331, 7.12.2002, p. 16.ANNEXThe indicative allocations to Member States of the financing under the Community Tobacco Fund of the measures referred to in Articles 13 and 14 of Regulation (EC) No 2182/2002 for the year 2004>TABLE>